Exhibit 99.1 Fate Therapeutics Announces Private Financing San Diego, CA – November 22, 2016 – Fate Therapeutics, Inc. (NASDAQ: FATE), a biopharmaceutical company dedicated to the development of programmed cellular immunotherapies for cancer and immune disorders, today announced that it has entered into a definitive securities purchase agreement with certain institutional and other accredited investors. The private placement is being led by Redmile Group LLC with participation from BVF Partners L.P., EcoR1 Capital LLC and Franklin Advisers, Inc. as well as certain individual investors including members of the Company’s Board of Directors. Gross proceeds from the private placement are expected to be approximately $57 million dollars. Redmile has agreed to purchase 2,819,549 shares of non-voting Class A Preferred Stock at $13.30 per share, each of which is convertible into five shares of common stock upon certain conditions. The remaining investors have agreed to purchase 7,236,837 shares of common stock at $2.66 per share. The purchase and sale is expected to close on or about November 23, 2016, subject to customary closing conditions. The Company expects to use the proceeds from the transaction primarily to advance its pipeline of programmed cellular immunotherapies and for general corporate purposes. Leerink Partners LLC acted as the exclusive placement agent to the Company in connection with the private financing. The offer and sale of the foregoing securities are being made in a transaction not involving a public offering and have not been registered under the Securities Act of 1933, as amended (the Securities Act), or applicable state securities laws. Accordingly, the securities may not be reoffered or resold in the United States except pursuant to an effective registration statement or an applicable exemption from the registration requirements of the Securities Act and such applicable state securities laws. As part of the transaction, the Company has agreed to file a registration statement with the Securities and Exchange Commission for purposes of registering the resale by the investors not affiliated with the Company of the shares of common stock purchased by such investors. This press release is issued pursuant to Rule 135(c) under the Securities Act of 1933, as amended, and does not constitute an offer to sell or the solicitation of an offer to buy the securities, nor shall there be any sale of the securities in any state in which such offer, solicitation or sale would be unlawful prior to the registration or qualification under the securities laws of such state. Any offering of the securities under the resale registration statement will only be by means of a prospectus. About Fate Therapeutics, Inc.
